    Case 2:19-bk-14989-WB   Doc 2 Filed 04/30/19 Entered 04/30/19 12:43:48   Desc
                             Main Document    Page 1 of 5

}
b
k
1
{
C
r
e
d
i
t
o
A
s
M
a
x




                       Scoobeez
                       3463 Foothill Blvd.
                       Glendale, CA 91214


                       Ashley M. McDow
                       Foley & Lardner LLP
                       555 S. Flower Street
                       Suite 3300
                       Los Angeles, CA 90071-2411


                       Alissa Guler
                       c/o Albert G. Stoll, Jr.
                       55 Francisco Street
                       Suite 403
                       San Francisco, CA 94133


                       App Group International, LLC
                       85 Broad Street, 17th Floor
                       New York, NY 10004


                       AT&T Corp.
                       c/o CT Corporation
                       818 Seventh Street, Suite 930
                       Los Angeles, CA 90017


                       AT&T Corp.
                       c/o CT Corporation
                       818 Seventh Street, Suite 930
                       Los Angeles, CA 90017


                       Avitus, Inc.
                       c/o David M. Wagner, Esq.
                       Crowley Fleck, PLLP
                       P.O. Box 10969
                       Bozeman, MT 59719


                       Azad Baban
                       c/o Justin Silverman, Esq.
                       Reisner & King LLP
                       14724 Ventura Blvd., Suite 1210
                       Sherman Oaks, CA 91403
Case 2:19-bk-14989-WB   Doc 2 Filed 04/30/19 Entered 04/30/19 12:43:48   Desc
                         Main Document    Page 2 of 5


                   Bernardo Parra
                   c/o Mancini Law Group, P.C.
                   7170 W. Grand Avenue
                   Elmwood Park, IL 60707


                   CT Corporation System
                   as Representative
                   330 N. Brand Blvd., Suite 700
                   Attn: SPRS
                   Glendale, CA 91203


                   De'Von Walker
                   c/o David Yeremian & Associates, In
                   535 N. Brand Blvd., Suite 705
                   Glendale, CA 91203


                   Deputy General Counsel
                   The Hertz Corporation
                   8501 Williams Rd., 2DO40
                   Estero, FL 33928


                   Deputy General Counsel
                   The Hertz Corporation
                   8501 Williams Rd., 2DO40
                   Estero, FL 33928


                   Emil Davtyan
                   Davtyan Professional Law Corp.
                   21900 Burbank Blvd., Suite 300
                   Woodland Hills, CA 91367


                   Garo and Aroussiak Dekirmendjian
                   c/o Bulldog Commercial Real Estate
                   Attn: John Raudsep, President
                   3634 Woodcliff
                   Sherman Oaks, CA 91403


                   GTR Source LLC
                   1006 Monmouth Ave
                   Lakewood, NJ 08701
Case 2:19-bk-14989-WB   Doc 2 Filed 04/30/19 Entered 04/30/19 12:43:48   Desc
                         Main Document    Page 3 of 5


                   Hillair Capital Management LLC
                   330 Primrose Road
                   Suite 660
                   Burlingame, CA 94010


                   Hop Capital
                   323 Sunny Isles Blvd., Suite 501
                   Sunny Isles Beach, FL 33160


                   Jacob Lee DeGough
                   c/o Glenn Law Firm
                   1017 William D. Tate Ave.
                   Suite 100
                   Grapevine, TX 76051


                   Jassim M. Addal
                   c/o Law Office of Arash Alizadeh
                   7545 Irvine Center Drive
                   Suite 200
                   Irvine, CA 92618


                   LeClairRyan
                   44 Montgomery Street, Suite 3100
                   San Francisco, CA 94104


                   Lockton Companies, LLC
                   Attn: Nate Mundy, COO
                   Lockton Insurance Brokres, LLC
                   725 S. Figueroa, 35th Floor
                   Los Angeles, CA 90017


                   Maria Salgado
                   c/o Nicholas J. Tsakas, Esq.
                   4267 Marina City Drive
                   Suite 512
                   Marina Del Rey, CA 90292


                   Marwan Griffin
                   c/o Aegis Law Firm, PC
                   9811 Irvine Center Drive
                   Suite 100
                   Irvine, CA 92618
Case 2:19-bk-14989-WB   Doc 2 Filed 04/30/19 Entered 04/30/19 12:43:48   Desc
                         Main Document    Page 4 of 5


                   Minas Sarafian
                   c/o Simonian & Simonian, PLC
                   144 N. Glendale Ave., #228
                   Glendale, CA 91206


                   Mostafa Joharifard
                   1651 E. Edinger Ave.
                   Suite 100
                   Santa Ana, CA 92705


                   Nate Mundy, COO
                   Lockton Companies, LLC-Pacific Seri
                   Lockton Insurance Brokres, LLC
                   725 S. Figueroa, 35th Floor
                   Los Angeles, CA 90017


                   Peter Rosenthal Irrevocable Trust
                   dated 10/31/2012
                   3450 N. Verdugo Rd.
                   Glendale, CA 91208


                   Pex Cards
                   462 7th Avenue
                   21st Floor
                   New York, NY 10018


                   Premier Business Bank
                   700 S. Flower Street, #2000
                   Los Angeles, CA 90017


                   Queen Funding LLC
                   2221 NE 164 ST
                   North Miami Beach, FL 33160


                   Raef Lawson
                   8601 Lincoln Blvd.
                   Ste. 180-276
                   Los Angeles, CA 90045
Case 2:19-bk-14989-WB   Doc 2 Filed 04/30/19 Entered 04/30/19 12:43:48   Desc
                         Main Document    Page 5 of 5


                   Roy Castelanos
                   c/o Employees' Legal Advocates, LLP
                   811 Wilshire Blvd.
                   Suite 800
                   Los Angeles, CA 90017


                   Scoobeez Global, Inc.
                   3463 Foothill Blvd.
                   La Crescenta, CA 91214


                   Steve & Millessa Oberhauser
                   c/o Sanders Bajwa LLP
                   919 Congress Ave., Suite 750
                   Austin, TX 78701


                   Steven M. Spector
                   BUCHALTER, A Professional Corporati
                   1000 Wilshire Blvd., Suite 1500
                   Los Angeles, CA 90017


                   The Hertz Corporation
                   Attn: Casey Rodriguez, Division VP
                   2 Schoephoester Road
                   Windsor Locks, CT 06096


                   The Hertz Corporation
                   Attn: Casey Rodriguez, Division VP
                   2 Schoephoester Road
                   Windsor Locks, CT 06096
